Citation Nr: 0722948	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to April 1965 and again from May 1968 to August 
1969.  Personnel records reveal that he had service in the 
Republic of Vietnam during the Vietnam War.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2002 rating decision.

The veteran indicated on a November 2003 VA Form 9 that he 
wished to testify at a hearing before a Member of the Board.  
While a hearing was scheduled in August 2004, the veteran 
failed to report and has not requested that another hearing 
be scheduled.  

The Board reopened the veteran's claim of entitlement to 
service connection for PTSD in June 2006, as evidence showed 
that the veteran had been diagnosed with PTSD.  The Board 
remanded the claim for additional development, but the 
veteran has failed to respond to multiple requests for 
information.  As such, the veteran's claim must be evaluated 
based on the evidence of record.


FINDINGS OF FACT

1.  The veteran failed to respond to multiple VA requests for 
additional information to assist in the corroboration of his 
reported stressors.

2.  Insufficient evidence exists to corroborate the veteran's 
reported stressors, and the veteran's failure to respond to 
VA inquiries prevents any meaningful research to be done to 
corroborate his reported stressors.

3.  The veteran has been diagnosed with PTSD, but none of his 
reported stressors have been corroborated to support the 
diagnosis.



CONCLUSION OF LAW

Criteria for service connection for PTSD have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). After 
reviewing the claims folder, the Board finds that the veteran 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for PTSD.  Specifically, the discussion in letters 
sent in June 2006 and January 2007 informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and being adjudicated by this appeal. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that these letters explicitly notified 
the veteran of the need to submit any pertinent evidence in 
his possession.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the veteran and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came prior to notification of 
the veteran's rights under the VCAA and it could be argued 
that notification was not timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate his claim and the veteran 
has had the chance to submit evidence in response to the VCAA 
letter.  The claim was denied due to a lack of a verified in-
service stressor and the veteran was informed of this fact.  
In the June 2006 and January 2007 letters, the RO 
specifically informed the veteran of the need to provide 
specific details of his reported in-service stressors.  He 
was also informed that he could submit statements from fellow 
servicemen and others in support of his claim.  The veteran 
did not respond to either of the RO's request for details 
regarding his stressor nor did he submit evidence from any 
source.  The claim was subsequently reviewed as set out in an 
April 2007 supplemental statement of the case and again 
denied based on a lack of a verified stressor.  The veteran 
has had the opportunity to submit additional evidence in 
support of his claim but has failed to do so even when 
informed that additional information is required to support 
his claim.  Additionally, the veteran was scheduled for a 
hearing before the Board, but he failed to appear.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
this claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the June 2006 and January 2007 
letters, but he was not provided with notice of the types of 
evidence necessary to establish a rating or an effective date 
for the disability on appeal. Nevertheless, in light of the 
denial of the veteran's claim, as discussed below, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

II.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

A letter from a VA doctor in May 2002 indicated that the 
veteran was being treated for PTSD after being first 
diagnosed with it in May 2001.  The veteran's service 
personnel records verify that he served in Vietnam for a few 
months in the spring and summer of 1969.  

In his initial claim in 1981, the veteran indicated that he 
was an infantry squad leader in Vietnam and was subjected to 
mortar and rocket attacks, sniper attacks, and sapper 
attacks.

In a statement received in May 2002, the veteran reported in-
service stressful events including the following: attending 
two funerals (that of a very good friend and that of his 
sergeant) of men killed in Vietnam in March 1969; the death 
of another good friend killed in action in Vietnam; serving 
on perimeter defense just outside of Tan Son Nhut Air Base 
where he was subject to indirect fire and sapper attacks from 
the Viet Cong; a June 1969 incident in Vietnam where a 
scooter just ahead of the vehicle the veteran was riding on 
was blown up; and an incident where he viewed critically 
wounded soldiers at the 3rd Field Hospital in Vietnam.

However, while the veteran has asserted a number of possible 
stressors, his personnel records, including his DD-214, fail 
to show that the veteran served in combat while in Vietnam.  
Specifically, the veteran received no medals such as a combat 
infantry badge or a Purple Heart that would provide 
presumptive proof of combat exposure.  As such, the veteran's 
stressors must be corroborated in order to provide the basis 
for his diagnosis of PTSD.

To this end, the veteran's claim was remanded by the Board 
with instructions to contact the veteran and ask that he 
submit a detailed statement identifying with all possible 
specifics (date, location, unit, individuals involved, etc.), 
the stressful events he experienced during service.  This 
information was then to be used by the RO, along with any 
pertinent records or information in the claims file, to 
submit a verification request letter to the U. S. Army and 
Joint Services Records Research Center (JSRRC) so that an 
attempt could be made to verify whether or not the veteran 
experienced the claimed events.  

The RO sent letters to the veteran in compliance with the 
Board's instructions in June 2006, and then again in January 
2007 when the veteran did not respond to the RO's initial 
letter.  However, the veteran failed to respond to either 
letter.  The veteran's claim was then readjudicated by an 
April 2007 supplemental statement of the case, and the 
veteran was again informed that he had failed to reply to the 
RO's request for additional information.  However, once 
again, the veteran failed to reply.   

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The veteran was asked to provide additional information on 
numerous occasions, but he did not comply; and, he was 
scheduled for a hearing before the Board, but he failed to 
appear.  Without the veteran's assistance, his claims file 
contains insufficient information upon which to undertake 
meaningful research in an effort to corroborate any of his 
reported stressors.  Therefore, because no stressor has been 
corroborated, the criteria for service connection for PTSD 
have not been met, and the veteran's claim is denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


